Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.
Allowable Subject Matter
Claims 1-2, 5, 7-11, 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art discloses combination structures for a panel which including a core layer comprises at least 70% in weight of mineral or cementitious material; and at least two reinforcing layers extend in a direction substantially parallel to the plane defined by the plane to allow one of the at least two reinforcing layers to be selectively situated at a level between 40 and 60% (claim 1) or 30-70% (claim 16) of a thickness from a top surface of the panel to a bottom surface of the tongue and a bottom surface of the panel to an upper surface of the lower lip as currently amended and set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale